PER CURIAM:
This is an appeal from an order dismissing a motion to hold appellee in contempt for an alleged violation of a property settlement agreement which had been approved by the trial court in December 1963. The agreement, among other things, specifically terminated several causes of action between the parties then existing in the courts of the District of Columbia. Prior to the signing of the agreement, appellee was allegedly injured while a passenger in an automobile, operated by appellant, which collided with another vehicle. This accident occurred in South Carolina in April 1962. After the agreement had been approved appellee filed suit in the state court of South Carolina against appellant and another person, which suit is now pending a hearing on the merits.1 Appellant con*532tended that the filing of this suit was a violation of the property settlement agreement. After a hearing on the motion the trial judge held appellee was not in contempt of the court’s order approving the agreement.
We have reviewed the transcript and briefs filed by the parties and find no error. Accordingly, the judgment is
Affirmed.

. Two earlier suits were dismissed on technicalities.